Citation Nr: 0842331	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  07-22 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increased rating for service-connected 
cold injury of the right lower extremity, rated as 
noncompensable prior to June 14, 2006, and as 30 percent 
disabling from June 14, 2006, forward.  

3.  Entitlement to an increased rating for service-connected 
cold injury of the left lower extremity, rated as 
noncompensable prior to June 14, 2006, and as 30 percent 
disabling from June 14, 2006, forward.  

4.  Entitlement to an increased rating for service-connected 
cold injury of the right upper extremity, rated as 
noncompensable prior to June 14, 2006, and as 20 percent 
disabling from June 14, 2006, forward.  

5.  Entitlement to an increased rating for service-connected 
cold injury of the left upper extremity, rated as 
noncompensable prior to June 14, 2006, and as 20 percent 
disabling from June 14, 2006, forward.  

6.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Van Wambeke, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1944 to May 
1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In rating decision dated in March 2006, the RO denied 
entitlement to compensable ratings for cold injuries of the 
bilateral upper and lower extremities.  In a statement 
received later that month on March 27, 2006, the veteran 
stated that he wanted to continue the claim for cold injury 
residuals.  This statement is accepted as a timely notice of 
disagreement.  See 38 C.F.R. § 20.201.  In May 2006, the RO 
denied entitlement to a TDIU.  In August 2006, the RO 
assigned the following increased ratings:  cold injury of the 
left upper extremity, 20 percent disabling; cold injury of 
the right upper extremity, 20 percent disabling; cold injury 
of the left lower extremity, 30 percent disabling; and injury 
of the right lower extremity, 30 percent disabling.  These 
increased ratings were assigned as of June 14, 2006.  On 
December 22, 2006, the veteran submitted a timely notice of 
disagreement with the May and August 2006 rating decisions.  
The RO denied entitlement to a rating in excess of 30 percent 
for PTSD in May 2007, and the veteran disagreed on July 16, 
2007.  The veteran has perfected an appeal of each of these 
claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to a rating in excess of 30 percent 
for service-connected post-traumatic stress disorder; a 
higher rating for service-connected cold injury of the right 
lower extremity; a higher rating for service-connected cold 
injury of the left lower extremity; a higher rating for 
service-connected cold injury of the right upper extremity; a 
higher rating for service-connected cold injury of the left 
upper extremity; and entitlement to a TDIU prior to June 14, 
2006 are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

As of June 14, 2006, the competent evidence of record 
demonstrates that the veteran's service-connected 
disabilities render him unable to secure or follow 
substantially gainful employment.


CONCLUSION OF LAW

As of June 14, 2006, the criteria for a total disability 
rating based on individual unemployability due to service-
connected disability have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.16 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation. Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by nonservice-
connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

As of June 14, 2006, the veteran meets the percentage 
requirements set forth in 38 C.F.R. § 4.16(a) for 
consideration of TDIU.  In this regard, service connection is 
in place for the following disabilities: (1) PTSD, evaluated 
as 30 percent disabling; (2) bilateral hearing loss, 
evaluated as 40 percent disabling; (3) tinnitus, evaluated as 
10 percent disabling; (4) cold injury of the left upper 
extremity, evaluated as 20 percent disabling; (5) cold injury 
of the right upper extremity, evaluated as 20 percent 
disabling; (6) cold injury of the left lower extremity, 
evaluated as 30 percent disabling; and (7) cold injury of the 
right lower extremity, evaluated as 30 percent disabling.  
The disabilities combine to 90 percent, effective from June 
14, 2006.  As a result, the schedular requirements for the 
assignment of a TDIU are met as of that date.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board finds that the evidence of record demonstrates that 
the veteran's service-connected disabilities render him 
unable to secure and follow a substantially gainful 
occupation.  The veteran has not worked since 1988.  At such 
time he was employed as a tire mechanic.  He has a 9th grade 
education.  The veteran has been evaluated multiple times 
throughout this appeal.  In a December 2006 VA PTSD 
examination report, the examiner stated that the veteran 
appeared to be unemployable due to his age and emotional and 
physical problems.  The examiner diagnosed PTSD, chronic and 
severe, and assigned a Global Assessment of Functioning (GAF) 
scale of 40.  GAF scores ranging between 31 and 40 are 
assigned when there is some impairment in reality testing or 
communication (e.g., speech is at ties illogical obscure, or 
irrelevant), or there is major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work).  American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th. 
ed., 1994).

In short, the competent evidence of record indicates that the 
veteran's service-connected PTSD is productive of significant 
symptomatology.  This, in conjunction with the veteran's 
service-connected hearing impairment and cold injury 
residuals, as well as his limited education and previous work 
experience, render him follow a substantially gainful 
occupation.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a) from June 14, 
2006.  The benefit sought on appeal is accordingly granted. 



ORDER

Entitlement to TDIU is granted as of June 14, 2006, subject 
to the regulations controlling disbursement of VA monetary 
benefits.




REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008), are met.

As an initial matter, the veteran submitted a VA Form 21-4142 
in March 2006 giving his authorization and consent for the 
release of information to VA from Doctors J.T. Morris and 
J.C. Varner.  Review of the claims folder does not reveal 
that the RO made any efforts to obtain records from these 
doctors.  On remand, the RO/AMC should make arrangements to 
obtain records from these medical providers.

Secondly, the veteran reported receiving disability benefits 
from the Social Security Administration (SSA) in August 2007.  
There is no indication, however, for which disability or 
disabilities he is in receipt of these benefits.  See social 
work consult.  The medical and legal documents pertaining to 
this award have not been associated with the claims folder.  
The possibility that SSA records could contain evidence 
relevant to the claims cannot be foreclosed absent a review 
of those records.  Quartuccio v. Principi, 16 Vet. App. 183, 
188 (2002).  The claims, therefore, must be remanded to 
obtain these records.  38 C.F.R. § 3.159(c)(2) (2008).  

As the case must be remanded for the foregoing reasons, 
examinations should also be scheduled to assess the current 
severity of the veteran's service-connected PTSD and cold 
injuries of the bilateral lower and upper extremities.  Any 
recent VA treatment records should also be obtained.  

The Board acknowledges that the veteran submitted his claim 
for a TDIU to the RO on March 27, 2006.  However, the 
schedular requirements for the assignment of a TDIU were not 
met as of that date, as the veteran's combined rating was 
only 60 percent and he did not have a single disability rated 
as 60 percent disabling.  The Board finds that resolution of 
the TDIU claim is inextricably intertwined with the claims 
for higher ratings.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (two issues are "inextricably intertwined" 
when they are so closely tied together that a final Board 
decision cannot be rendered unless both issues have been 
considered). As such, a final decision on the claim for a 
TDIU prior to June 14, 2006, will be deferred pending 
completion of the development of the increased rating claims.     

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case.  The consequences of a failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records from the VA Medical Center in 
Memphis, Tennessee, dated since July 
2008.  

2.  Make arrangements to obtain records 
from Drs. Morris and Varner.  

3.  Request all medical and legal 
documents pertaining to the veteran's 
application(s) for SSA disability 
benefits.  If no records can be found, 
indicate whether the records do not exist 
and whether further efforts to obtain the 
records would be futile.

4.  Thereafter, schedule the veteran for 
an appropriate VA examination to 
determine the current severity of his 
service-connected PTSD.  The claims 
folder, to include a copy of this remand, 
must be made available to and reviewed by 
the examiner prior to the completion of 
the examination report, and the 
examination report must reflect that the 
claims folder was reviewed.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.

5.  Schedule the veteran for a VA 
examination to determine the nature and 
severity of his service-connected cold 
injuries of the bilateral upper and lower 
extremities.  The claims folder, to 
include a copy of this remand, must be 
made available to and reviewed by the 
examiner prior to the completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  Any indicated 
studies should be performed, including x-
rays.

The examiner should specifically note the 
existence and severity of any of the 
following conditions attributable to cold 
injury: arthralgia or other pain, 
numbness or cold sensitivity, tissue 
loss, nail abnormalities, color changes, 
locally impaired sensation, 
hyperhydrosis, or x-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis).  A complete 
rationale must be provided as to all 
findings and any opinions.  

6.  Finally, readjudicate the claims on 
appeal.  If the benefits sought on appeal 
are not granted, issue an updated SSOC 
and give the veteran and his 
representative an appropriate amount of 
time to respond.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


